—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for underinsured motorist benefits, Peter Sciandra appeals from an order of the Supreme Court, Nassau County (Adams, J.), dated August 2, 2000, which granted the petition.
Ordered that the order is affirmed, with costs.
The appellant failed to comply with the provisions of the subject insurance policy requiring him to provide the petitioner with written notice of claim “[a]s soon as practicable,” and with a copy of the summons and complaint in the underlying action “immediately” upon the commencement of that action. Since the satisfaction of each requirement constituted a condition precedent to proceeding to arbitration, the Supreme Court properly granted the petition and permanently stayed arbitration (see, Matter of Metropolitan Prop. & Cas. Ins. Co. v Mancuso, 93 NY2d 487; Matter of Nationwide Ins. Co. v Lukas, 264 AD2d 778). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.